Exhibit 10(f)

ANNEX B

LUBY’S, INC.

AMENDED AND RESTATED

NONEMPLOYEE DIRECTOR STOCK PLAN

1. Introduction

This Amended and Restated Nonemployee Director Stock Plan (the “Plan”) of
Luby’s, Inc. (the “Company”), upon approval of the Plan by the shareholders of
the Company at their 2005 annual meeting, shall amend and restate the
Nonemployee Director Stock Option Plan first approved by the shareholders of the
Company on January 13, 1995, and subsequently amended on January 14, 1997 and on
January 20, 2000 (the “Original Plan”).

2. Effectiveness

Upon approval of the Plan by the shareholders of the Company at their 2005
annual meeting, the Plan shall become effective as of the date of such meeting,
with participants first being allowed to participate in the Plan at the first
meeting of the Board of Directors of the Company following said annual meeting.
If the Plan is not approved by the shareholders at such meeting, it shall not
become effective, and the Original Plan shall continue in force and effect.

3. Purpose

The Purpose of the Plan is to promote the interests of the Company and its
shareholders by (a) promoting a greater identity of interest between the
Nonemployee Directors and the Company’s shareholders and (b) strengthening the
Company’s ability to attract and retain the services of experienced and
knowledgeable Nonemployee Directors. To accomplish these objectives, the Plan
authorizes (i) awards of shares of the Company’s common stock par value $.32 per
share (“Common Stock”) which have significant restrictions on sale or transfer
prier to vesting to Nonemployee Directors, (ii) awards of options to purchase
shares of Common Stock to Nonemployee Directors, and (iii) the purchase of
shares of Common Stock by Nonemployee Directors out of compensation otherwise
payable to such directors, (collectively, the “Awards”) thereby encouraging such
directors to acquire an increased proprietary interest in the Company.

4. Administration

The Plan shall be administered by the Board of Directors of the Company (the
“Board”). The decision of the Board on any questions concerning the
interpretation or administration of the Plan shall, as between the Company and
the Nonemployee Director, be final and conclusive. The Board may consult with
counsel, who may be counsel to the Company, and shall not incur any liability
for any action taken in good faith in reliance upon the advice of counsel.

5. Participants

Participants shall be the directors of the Company who are not employees of the
Company or a subsidiary of the Company or any other business entity in which the
Company, directly or indirectly, owns 50% or more of the capital or profit
interest (“Nonemployee Directors”).



--------------------------------------------------------------------------------

6. Shares

Subject to the adjustment provisions of Section 10 hereof, the number of shares
of Common Stock of the Company which may be issued in connection with Awards
available pursuant to the Plan shall not exceed 400,000 shares. If, however, any
Award available under the Plan shall expire, terminate, or be canceled without
having become vested or been exercised in full, the unused shares shall continue
to be available for purposes of the Plan. More than one Award may be granted to
the same participant.

7. Restricted Stock

Each Nonemployee Director shall be eligible to receive shares of restricted
Common Stock, in accordance with the terms of the Plan, as follows:

(a) On the first day of each January, April, July and October during the term of
the Plan, each Nonemployee Director shall be issued shares of Common Stock
bearing such restrictions as the Board may determine from time to time
(“Restricted Stock”) for services as a director of the Company, in an amount
equal to that portion of the annual retainer fee determined by the Board to be
payable in Restricted Stock for the quarterly period beginning on such date, as
such amount may be changed from time to time at the discretion of the Board (the
“Mandatory Retainer Award”).

(b) On the first day of each January, April, July, and October during the term
of the Plan, each Nonemployee Director shall be issued a number of whole shares
of Restricted Stock equal to the ratio of: (i) a portion of the Director
Compensation in excess of the Mandatory Retainer Award (the “Elective Retainer
Award”) for the quarterly period beginning on such date which the Nonemployee
Director has elected pursuant to the provisions of Section 7(f) of the Plan to
be payable in Restricted Stock (expressed as a dollar amount) to (ii) the Fair
Market Value per share of Common Stock on the Stock Award Date (as such terms
are defined below). Any fraction of a share shall be disregarded and the
remaining amount of the Director Compensation shall be paid in cash.

(c) On the first day of each January, April, July, and October during the term
of the Plan, each Nonemployee Director who has elected pursuant to the
provisions of the Plan to receive Restricted Stock in payment of the Elective
Retainer Award, shall be granted an additional number of whole shares of
Restricted Stock equal to twenty percent (20%) of the number of whole shares of
Restricted Stock issued in payment of the Elective Retainer Award for the
quarterly period beginning on such date.

(d) Upon the date of election, each newly elected Nonemployee Director (i.e., a
Nonemployee Director who has not previously served as a director of the Company)
shall be granted the number of shares of Restricted Stock designated by
resolution of the Board for such persons from time to time.

(e) The term “Fair Market Value” as used in this Plan means with respect to any
date, the average between the highest and lowest sale prices per share of Common
Stock on the New York Stock Exchange Composite Transactions Tape on such date,
provided that if there shall be no sales of shares of Common Stock reported on
such date, the Fair Market Value of a share of Common Stock on such date shall
be deemed to be equal to the average between the highest and lowest sale prices
per share on such composite tape for the last preceding date on which sales of
shares of Common Stock were reported. In the event that Shares are not traded on
the New York Stock Exchange as of a given date, the Fair Market Value of a Share
as of such date shall be established by the Board acting in good faith. The term
“Stock Award Date” means the date on which shares of Restricted Stock are
granted to a Nonemployee Director. The term “Director Compensation” means all
cash compensation payable to a Nonemployee Director for services as a director
of the Company.

(f) Each Nonemployee Director who, prior to the end of any calendar year during
the Term of the Plan files with the Board or its designee a written election to
receive an Elective Retainer Award. An election pursuant to this Section 7.(f)
shall be irrevocable.



--------------------------------------------------------------------------------

(g) Except as set forth in Sections 11 and 12, upon an award of shares of
Restricted Stock to a Nonemployee Director, the stock certificate representing
such shares of Common Stock shall be issued and transferred to the Nonemployee
Director; whereupon the Nonemployee Director shall become a stockholder of the
Company with respect to such shares and shall be entitled to vote the shares;
provided, however, subject to the provisions of Sections 11 and 12, no such
shares shall be transferable by the Nonemployee Director for a period of three
(3) years from the Stock Award Date.

(h) In addition to the Mandatory Retainer Award referenced in Section 7(a)
above, and the Elective Retainer Award referenced in Section 7(b) above, the
Board shall select the Nonemployee Directors who are to be granted additional
grants of Restricted Stock. With regard to such discretionary grants of
Restricted Stock under this section 7(h) or to Stock Options granted under
Section 8(a), no Nonemployee Director may receive under the plan, Restricted
Stock awards or Stock Options for more than 5,000 shares in any 12 month period.

8. Options

(a) The Board shall select the Nonemployee Directors who are to be granted
Options under the Plan and, subject to the provisions of the Plan, shall
determine the terms, conditions, and limitations applicable to each Option. No
Nonemployee Director may receive, under the Plan, Options for more than 5,000
shares in any 12-month period.

(b) The option price shall be 100% of the Fair Market Value of the shares at the
time of the granting of the Option. Such Fair Market Value shall be determined
by the Board pursuant to the provisions of Section 7. (e) hereof.

(c) (i) An Option shall terminate upon the expiration of ten years from the date
the Option is granted or one year from the date the optionee ceases to be a
director of the Company, whichever first occurs (the “Expiration Date”). In no
event shall an Option be exercised after the Expiration Date.

(ii) To the extent that an Option is exercisable, it may be exercised by the
optionee or the legal representative of the optionee or the legal representative
of the optionee’s estate. Except as provided in subsection (c) (iii) below, an
Option may not be exercised prior to the expiration of one year from the date
the Option is granted. Once an Option becomes exercisable, it may thereafter be
exercised, wholly or in part, at any time prior to its Expiration Date.

(iii) Upon the occurrence of any of the following events prior to the Expiration
Date of an Option, the Option shall become immediately and fully exercisable:

A. death of the optionee;

B. resignation or removal of the optionee as a director of the Company by reason
of a physical or mental impairment which prevents the optionee from performing
the duties of his or her directorship for a period of six months or more;

C. resignation of the optionee as a director of the Company after having served
at least two full terms as a director; or

D. expiration of the optionee’s term of office as a director of the Company,
without being reelected to the Board, after having served at least two full
terms as a director.

No Option shall be assignable or transferable other than by will or the laws of
descent and distribution. During an optionee’s lifetime, only the optionee or
his or her guardian or legal representative may exercise an option.

(d) Payment for shares purchased upon exercise of an Option shall be made in
full at the time of exercise of the Option. No loan shall be made or guaranteed
by the Company for the purpose of financing the purchase of any optioned shares.
Payment of the option price shall be made in cash, or by delivering Common Stock
of the Company having a Fair Market Value (determined as provided in Section 7.
(e)) at least equal to the option price, or a combination of Common Stock and
cash. Payment in shares of Common Stock shall be made by delivering to the
Company certificates, duly endorsed for transfer, representing shares of Common
Stock having an aggregate Fair Market Value on the date of exercise equal to
that portion of the option price which is to be paid in Common Stock. Whenever
payment of the option price would require delivery of a fractional share, the
optionee shall deliver the next lower whole number of shares of Common Stock and
a cash payment shall be made by the optionee for the balance of the option
price.



--------------------------------------------------------------------------------

(e) Options granted under the Plan do not meet the requirements of Section 422
of the Internal Revenue Code and are commonly referred to as “nonqualified stock
options.”

9. Listing and Registration

The Company, in its discretion, may postpone the issuance and delivery of shares
issuable in connection with an Award, until completion of such stock exchange
listing, or registration, or other qualification of such shares under any
federal or state law, rule, or regulation, as the Company may consider
appropriate. The Company may require any person entitled to shares issuable in
connection with an Award to make such representations and to furnish such
information as the Company may consider appropriate in connection with the
issuance of the shares in compliance with applicable law.

10. Adjustment Provisions

(a) If the Company shall at any time change the number of issued shares of
Common Stock without new consideration to the Company (such as by stock
dividend, stock split, recapitalization, reorganization, exchange of shares,
liquidation, combination or other change in corporate structure affecting the
Common Stock) or make a distribution of cash or property which has a substantial
impact on the value of issued shares of Common Stock, the total number of shares
of Common Stock reserved for issuance under the Plan shall be appropriately
adjusted and the number of shares of Common Stock covered by each outstanding
Option and the purchase price per share under each outstanding Option shall be
adjusted so that the aggregate consideration payable to the Company and the
value of each such Option shall not be changed.

(b) Notwithstanding any other provision of the Plan, and without affecting the
number of shares reserved or available hereunder, the Board shall authorize the
issuance, continuation or assumption of outstanding Options or provide for other
equitable adjustments after changes in the shares of Common Stock resulting from
any merger, consolidation, sale of assets, acquisition of property or stock,
recapitalization, reorganization or similar occurrence in which the Company is
the continuing or surviving Company, upon such terms and conditions as it may
deem necessary to preserve the rights of Optionees and holders of shares of
Common Stock that are subject to any restrictions under the Plan.

(c) In the case of any sale of assets, merger, consolidation or combination of
the Company with or into another Company other than a transaction in which the
Company is the continuing or surviving Company and which does not result in the
outstanding Common Stock being converted into or exchanged for different
securities, cash or other property, or any combination thereof (an
“Acquisition”), any Optionee who holds an outstanding Option shall have the
right (subject to the provisions of the Plan and any limitation applicable to
the Option) thereafter and during the term of the Option, to receive upon
exercise thereof the Acquisition Consideration (as defined below) receivable
upon the Acquisition by a holder of the number of shares of Common Stock which
would have been obtained upon exercise of the Option or portion thereof, as the
case may be, immediately prior to the Acquisition. The term “Acquisition
Consideration” shall mean the kind and amount of shares of the surviving or new
Company, cash, securities, evidence of indebtedness, other property or any
combination thereof receivable in respect of one share of Common Stock upon
consummation of an Acquisition.

11. Change of Control

(a) Upon the occurrence of an event of “Change of Control”, as defined below,
any and all outstanding Options shall become immediately vested and exercisable
and any and all stock certificates representing shares awarded to a Nonemployee
Director pursuant to the provisions of Section 7 hereof, shall be transferred to
such Nonemployee Director.

(b) A “Change of Control” shall occur when:

(i) A “Person” (which term, when used in this Section 11, shall have the meaning
it has when it is used in Section B(d) of the Securities Exchange Act of 1934,
as amended, (the “Exchange Act”), but shall not include the Company, any
underwriter temporarily holding securities pursuant to an offering of such
securities, any trustee or other fiduciary holding securities under



--------------------------------------------------------------------------------

an employee benefit plan of the Company, or any Company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Voting Stock (as defined below) of the
Company) is or becomes, without the prior consent of a majority of the
Continuing Directors (as defined below), the Beneficial Owner (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
Voting Stock (as defined below) representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities; or

(ii) The stockholders of the Company approve and the Company consummates a
reorganization, merger or consolidation of the Company or the Company sells, or
otherwise disposes of, all or substantially all of the Company’s property and
assets, or the Company liquidates or dissolves (other than a reorganization,
merger, consolidation or sale which would result in all or substantially all of
the beneficial owners of the Voting Stock of the Company outstanding immediately
prior thereto continuing to beneficially own, directly or indirectly (either by
remaining outstanding or by being converted into voting securities of the
resulting entity), more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such entity resulting from the
transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s
property or assets, directly or indirectly) outstanding immediately after such
transaction in substantially the same proportions relative to each other as
their ownership immediately prior to such transaction): or

(iii) The individuals who are Continuing Directors of the Company (as defined
below) cease for any reason to constitute at least a majority of the Board of
the Company.

(iv) For purposes of this Section 11, (i) the term “Continuing Director” means
(A) any member of the Board who is a member of the Board immediately after the
issuance of any class of securities of the Company that are required to be
registered under Section 12 of the Exchange Act, and the term “Voting Stock”
means all capital stock of the Company which by its terms may be voted on all
matters submitted to shareholders of the Company.

12. Provision for Taxes

All grants of Restricted Stock shall be subject to all applicable taxes. A
participant who receives an award of Restricted Stock may authorize the Company
to redeem or otherwise purchase from the shares of Restricted Stock otherwise
deliverable to the participant a number of shares having a fair market value
less than or equal to a percentage determined by the Board.

13. Term of Plan

Subject to the provisions of Section 15 hereof, the Plan shall continue in
effect until the maximum number of shares of Common Stock issuable under the
Plan has been issued.

14. Restrictions on Exercise

Any provision of the Plan to the contrary notwithstanding, (i) no Option granted
pursuant to the Plan shall be exercisable at any time, in whole or in part,
prior to the shares of Common Stock subject to the Option being authorized for
listing on the New York Stock Exchange and (ii) no Option granted pursuant to
the Plan shall be exercisable at any time, nor shall any shares of Restricted
Stock issuable pursuant to the Plan be issued, if issuance and delivery of the
shares of Common Stock subject to the Award would be in violation of any
applicable laws or governmental regulations.

15. Amendment and Termination

Subject to the limitation that the provisions of the Plan shall not be amended
more than once every six months other .than to comport with changes in the
Internal Revenue Code, the Employee Retirement Income, Security Act, applicable
securities laws and applicable stock exchange regulations, or the rules
thereunder, the Board may at any time amend, suspend or discontinue the Plan or
alter or amend any or all Awards under the Plan to the extent permitted by law.
However, no such action by the Board may, without approval of the shareholders
of the Company, alter the provisions of the Plan so as to:

(a) increase the maximum number of shares of Common Stock that may be issued in
connection with Awards granted under the Plan except pursuant to Section 10;



--------------------------------------------------------------------------------

(b) change the class of individuals eligible to receive Awards under the Plan;
or

(c) effect any other amendment to the Plan for which approval of the Company’s
shareholders is required by Rule 16b-3 under the Exchange Act, or as a condition
to the listing of shares on the NYSE.

16. Unfunded Plan

The Plan shall be unfunded. Neither the Company nor the Board shall be required
to segregate any assets in connection. with Awards issued pursuant to the Plan.
Any liability of the Company to any Nonemployee Director with respect to an
Award shall bC?b3;8edsolely upon contractual obligations created by the Plan and
any Award agreement. No such obligation shall be deemed to be secured by any
pledge or any encumbrance on any property of the Company.

17. Governing Law

This Plan shall be governed by, construed, and enforced in accordance with the
internal laws of the State of Delaware, and, where applicable, the laws of the
United States.



--------------------------------------------------------------------------------

ANNEX C

LUBY’S, INC.

CERTAIN FEDERAL INCOME TAXASPECTS

The following is only a general summary of the federal income tax effects to the
participants and the Company of nonqualified stock options to be granted under
the Amended Plan. There are a number of special tax rules which may be
applicable under certain circumstances. This discussion is based on the
provisions of the Internal Revenue Code of 1986 as amended (the “Code”), and
regulations and rulings in effect on the date of this Proxy Statement, all of
which are subject to change at any time. This summary does not address state,
local, or non-U.S. taxation of options under the Amended Plan, which may differ
significantly from federal income tax rules and regulations.

Options. For federal income tax purposes, the grant of a nonqualified stock
option should not result in recognition of income by the optionee. Upon exercise
of a nonqualified stock option by an employee who is not an officer or director,
the excess of the fair market value of the shares on the exercise date over the
option price will be considered as compensation taxable as ordinary income. If,
however, at the time of exercise of the option, the optionee is a director of
the Company or an “officer” as defined in Rule 16a-l of the Securities and
Exchange Commission, and if the sale of the stock at a profit within six months
could subject such person to suit under Section 16(b) of the Securities Exchange
Act of 1934 (the “Exchange Act”), the fair market value of the stock is
determined, and the tax applicable thereto is incurred, at the end of such
six-month period or at such earlier time as may be determined (i) by such
person’s election made within 30 days of the date of exercise to be taxed
sooner, or (ii) by the occurrence of an event which causes Section 16(b) of the
Exchange Act to become inapplicable to such person. In the event of a gain or
loss realized upon the sale of the shares received upon exercise of a
nonqualified stock option, the optionee will recognize long-term or short-term
capital gain or loss, depending on the optionee’s holding period for the shares.

With regard to nonqualified stock options, the Company will generally be
entitled to a deduction for Federal income tax purposes at the same time and in
the same amount as the ordinary income will be recognized by the optionee,
provided that the amount of the compensation is reasonable and any Federal
income tax reporting and withholding requirements are satisfied.

Under certain circumstances, the Company’s deduction may also be limited by the
provisions of Section 162(in) of the Code. Section 162(in) generally limits the
Company’s deduction for certain types of compensation paid to each of its Chief
Executive Officer and its four highest compensated officers (other than the
Chief Executive Officer) to no more than $1 million per year.

Under the so-called “golden parachute” provisions of the Code, certain awards
vested or paid in connection with a change of control may also be nondeductible
by the Company and may be subject to an additional twenty percent (20%) federal
excise tax. Nondeductible “parachute payments” will in general reduce the $1
million limit on deductible compensation described above.

Restricted Stock Awards. If a participant receives an award of shares of common
stock under the Amended Plan, the participant will generally not recognize
taxable income at the award date, and the Company will not be entitled to a
deduction at that time. Instead, unless the participant makes a valid election
under Section 83(b) of the Code, the participant will generally recognize
ordinary income at the time an award becomes vested (generally the first day
following the third anniversary of the award date) in an amount equal to the
fair market value of the common stock that becomes vested pursuant to such award
(plus the amount of any dividend equivalents awarded with respect to the award),
and the Company will be entitled to a corresponding deduction. If the
participant makes a valid election under Section 83(b) with respect to
restricted stock, the participant generally will recognize ordinary income at
the date of issuance of the restricted stock in an amount equal to the
difference, if any, between the fair market value of the shares at that date
over the purchase price for the restricted stock, and the Company will be
entitled to a deduction for the same amount.